           Case 2:20-cr-00043-NR Document 116 Filed 06/03/21 Page 1 of 7




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA                     )
                                             )
                                             )   2:20-cr-43-NR
       v.
                                             )
                                             )
TYRONE TERRY and                             )
TERRELLE SMITH,                              )
                                             )
                   Defendants.               )
                              MEMORANDUM ORDER

J. Nicholas Ranjan, United States District Judge

      Defendants Tyrone Terry and Terrelle Smith have filed a number of pre-trial

motions that are fully briefed and pending before the Court. ECF 66, 67, 68, 69, 70,

71, 73, 74, 75, 76, 78, 79, 80, 81, 82, 83, 84, 85, 86, 87. Pursuant to the Court’s prior

orders, an evidentiary hearing and oral argument related to those motions is set for

June 29, 2021. ECF 91, 100, 101, 115. However, many of the issues raised in Mr.

Terry and Mr. Smith’s motions do not require further argument or evidence to

resolve. Accordingly, to narrow the relevant issues and focus the parties’ preparation

for the upcoming hearing, the motions specified below are decided as follows:

      1.        Motions to Adopt Co-Defendants’ Motions.            Mr. Terry and Mr.
Smith both move to adopt each other’s pre-trial motions as if their own. ECF 74, 79.

Those motions are GRANTED.           The Court shall construe all pending pre-trial

motions as if filed by both Mr. Terry and Mr. Smith, and both Mr. Terry and Mr.

Smith shall be deemed to have preserved all issues raised therein.

      2.        Discovery Motions. Many of the pending motions relate to discovery

issues, such as requests that the government disclose or preserve certain types of

evidence. The following motions fit within that category:
            ▪   ECF 66: Mr. Smith’s Motion for Disclosure of Agreements Between the
                Government’s Witnesses.
         Case 2:20-cr-00043-NR Document 116 Filed 06/03/21 Page 2 of 7




          ▪   ECF 67: Mr. Smith’s Motion for Disclosure of Favorable Evidence.
          ▪   ECF 68: Mr. Smith’s Motion for Disclosure of Impeachment Evidence.
          ▪   ECF 69: Mr. Smith’s Motion for Disclosure of Expert Witnesses.
          ▪   ECF 70: Mr. Smith’s Motion for Production of Jencks Material.
          ▪   ECF 73: Mr. Smith’s Motion for Discovery.
          ▪   ECF 75: Mr. Terry’s Motion for Disclosure of Rule 404(b) Evidence.
          ▪   ECF 78: Mr. Terry’s Motion for Discovery.
          ▪   ECF 80: Mr. Terry’s Motion for Early Disclosure of Jencks Materials.
          ▪   ECF 82: Mr. Terry’s Motion for Early Disclosure of Expert Witnesses
              and Expert Reports.
          ▪   ECF 83: Mr. Terry’s Motion to Produce Evidence Which the
              Government Intends to Use Under Federal Rules 404(b) and 609.
      These motions are DENIED without prejudice as premature. In more recent

cases, it has been the Court’s practice to issue an order specifying that only motions

made under Federal Rules of Criminal Procedure 12(b)(3)(A)-(C) must be filed before

the pre-trial motions deadline. That’s because, for the most part, routine discovery

motions—such as those filed by Mr. Terry and Mr. Smith here—will be addressed by

the deadlines set in the Court’s pre-trial order. Accordingly, the Court considers all

rights regarding the materials requested in these motions to be reserved.          Any

necessary motions to compel production of additional discovery materials may be re-

filed before trial as appropriate.1

      To the extent that any such motions are made, counsel must certify that they

have conferred in advance with opposing counsel, and that they have been unable to

reach an agreement as to the substance or timing of such matters. The Court’s


1 The Court also notes that many of the materials requested in Mr. Terry and Mr.
Smith’s discovery motions are materials that the government is already obligated to
preserve or turn over prior to trial, irrespective of whether those materials are
requested. The Court expects that the government will adhere to its discovery
obligations without the need for judicial intervention. Of course, if the government
fails to comply with its obligations, or with the deadlines set in the Court’s pre-trial
order, Mr. Terry and Mr. Smith are free to file a motion to compel at that time.
                                         -2-
           Case 2:20-cr-00043-NR Document 116 Filed 06/03/21 Page 3 of 7




preference is that counsel work cooperatively to agree on a schedule to produce any

discovery or requested material in lieu of filing any motions.

      Separately, the Court acknowledges that Mr. Terry specifically requests the

early disclosure of Jencks Act materials and expert reports, and argues that it is

within the Court’s discretion to order such disclosure. ECF 79, 82. Even assuming

Mr. Terry is correct, the Court declines to order early disclosure at this juncture. No

trial date has yet been set. Moreover, based on past experience, the Court anticipates

that the government will act in good faith to produce Jencks Act and other material

earlier than required by statute, thus avoiding any prejudice to Defendants’ ability

to prepare for trial. If such cooperation does not occur here, or if there is a dispute

about the timeline for producing such materials, Mr. Terry may re-raise his argument

that the Court should order early disclosure at that time.

      3.      Motions for Leave to File Additional Pre-Trial Motions. Both Mr.

Terry and Mr. Smith have filed motions for leave to file additional pre-trial motions

based on any evidence or information subsequently disclosed by the government.

ECF 76, 81. Those motions are GRANTED. That is, Mr. Terry and Mr. Smith may

file pre-trial motions related to subsequently disclosed evidence at any point before

trial, subject to any deadlines imposed by the Court’s pre-trial order.
      4.      Motion to Dismiss or Quash the Indictment. Mr. Smith has filed a

motion to dismiss or quash the indictment against him. ECF 84; ECF 86.            That

motion is DENIED, for the following reasons.

      In his motion, Mr. Smith argues that the indictment should be dismissed

because there is no evidence connecting him to the gun he is charged with possessing

and, further, the results of fingerprint and DNA tests performed on the gun were both

negative as to Mr. Smith. He contends that these facts require dismissal because (1)

“[s]hould the case proceed to trial, the Government will be unable to meet its
evidentiary burden…” and; (2) “[h]ad the Government waited until it had received

                                         -3-
        Case 2:20-cr-00043-NR Document 116 Filed 06/03/21 Page 4 of 7




the negative test results to present Mr. Smith’s case to the grand jury, it is highly

likely that no indictment would have been issued.” ECF 84, ¶¶ 13, 17. Mr. Smith

argues that he is entitled to dismissal under either Federal Rule of Criminal

Procedure 12(b)(1), which authorizes motions raising any “defense, objection, or

request that the court can determine without a trial on the merits,” or Rule

12(b)(3)(A), which authorizes relief based on defects in “instituting the prosecution.”

      The Court disagrees. Notwithstanding the seemingly broad language of Rule

12(b), “the scope of a district court’s review at the Rule 12 stage is limited.” United

States v. Huet, 665 F.3d 588, 595 (3d Cir. 2012).       That is, under Third Circuit

precedent, “a pretrial motion to dismiss an indictment is not a permissible vehicle for

addressing the sufficiency of the government’s evidence.” Id. (quoting United States

v. DeLaurentis, 230 F.3d 659, 660 (3d Cir. 2000)). Instead, so long as the indictment

is not facially deficient, the government is entitled to present its evidence—weak or

not—at trial. Then, if the government fails to present enough evidence to sustain a

conviction as a matter of law, the remedy is a mid-trial or post-verdict motion for

acquittal pursuant to Federal Rule of Criminal Procedure 29. See id. (“The

government is entitled to marshal and present its evidence at trial, and have its

sufficiency tested by a motion for acquittal pursuant to Federal Rule of Criminal
Procedure 29 … There is no criminal corollary to the civil summary judgment

mechanism.”).

      Thus, insofar as Mr. Smith seeks a preemptive conclusion that the government

will be unable to meet its burden to prove him guilty beyond a reasonable doubt, the

Court lacks the authority to make that determination prior to trial.2


2 While Mr. Smith’s motion is clearly foreclosed by current law, such motions
highlight a legitimate concern—namely, the absence of procedural mechanisms for
criminal defendants to challenge the sufficiency of the government’s allegations or
evidence against them prior to trial, akin to a motion to dismiss or summary-
judgment motion in the civil context. Indeed, under existing precedent, pre-trial
                                         -4-
         Case 2:20-cr-00043-NR Document 116 Filed 06/03/21 Page 5 of 7




      Mr. Smith’s second argument—that dismissal is required based on the

government’s failure to wait for exculpatory forensic test results before presenting its

case to a grand jury—also fails. In short, the government is correct that, for better

or worse, “investigators and prosecutors need not present exculpatory evidence to


judicial scrutiny of the basis for criminal charges is all-but foreclosed, so long as the
government offers a cursory recitation of the correct legal elements in the indictment.
See Hamling v. United States, 418 U.S. 87, 117 (1974) (“It is generally sufficient that
an indictment set forth the offense in the words of the statute itself[.]”); Huet, 665
F.3d at 595 (“[A] pretrial motion to dismiss an indictment is not a permissible vehicle
for addressing the sufficiency of the government’s evidence.”).
       Notably, some commentators have questioned whether such a toothless
reading of Rule 12(b) is, in fact, compelled by its text, given its similarity to its civil
counterpart, Fed. R. Civ. P. 12(b), which has been interpreted as imposing more
onerous pleading requirements. See James M. Burnham, Why Don’t Courts Dismiss
Indictments? A Simple Suggestion for Making Federal Criminal Law a Little Less
Lawless, 18 Green Bag 2d 347 (2018) (“Given this system’s evident unfairness, it is
perhaps unsurprising that it is not what the Federal Rules of Criminal Procedure
actually provide. To the contrary, all signs indicate that the criminal rules for
dismissing indictments were intended to be interpreted compatibly with the civil
rules for dismissing complaints.”); see also Noel J. Francisco and James M. Burnham,
The Criminal Analogue to 12(b)(6): Judicial Power to Dismiss Indictments (2016),
available at https://www.martindale.com/legal-news/article_ jones-day _2232222.htm
        Other commentators have also proposed reforms that would provide for early
review mechanisms akin to summary judgment, both to protect innocent defendants
and to facilitate less coercive plea negotiations. See Russell M. Gold, et al., Civilizing
Criminal Settlements, 97 B.U. L. Rev. 1607, 1613 (2017) (“Summary judgment in
criminal cases would help facilitate settlement just as it does on the civil side. It
would provide the court an opportunity to weigh in on the merits of the case—which
may help the parties’ views of their case converge and thus facilitate settlement. …
It is hard to see why the government should have a lower hurdle to clear in exposing
a defendant to criminal charges than for a private litigant to expose a defendant to
civil claims. … Summary judgment avoids trial costs for the defendant and the risk
that a jury might erroneously convict.”).
       Both of these proposals deserve consideration—the former by those courts with
the authority to reevaluate whether prevailing interpretations of Rule 12(b) are
consistent with its text, and the latter by policymakers weighing possible reforms. In
the meantime, however, a motion for acquittal under Rule 29, made after the
government rests at trial, remains the appropriate way for defendants to challenge
the sufficiency of the government’s evidence as a matter of existing precedent.
                                           -5-
           Case 2:20-cr-00043-NR Document 116 Filed 06/03/21 Page 6 of 7




grand juries.” Costino v. Anderson, 786 Fed. App’x. 344, 348 (3d Cir. 2019); see also

Camiolo v. State Farm Fire and Cas. Co., 334 F.3d 345, 262 (3d Cir. 2003) (“[C]ourts

have no authority to prescribe a rule which would require a prosecutor to present

exculpatory evidence to a grand jury[.]” (citation omitted)). Of course, if it is

permissible for prosecutors to withhold exculpatory evidence from a grand jury, it

follows that the failure to wait for forensic test results, which only later turn out to

be exculpatory, also cannot provide a basis for dismissal.

      5.      Motion for Pre-Trial Determination of Admissibility. Mr. Smith

next moves for a pre-trial determination of the admissibility of the gun he is charged

with possessing. ECF 85. That motion is DENIED.

      Although filed separately, this motion is essentially a repackaging of Mr.

Smith’s motion to dismiss. That is, he argues that, because there is no evidence

connecting him to the gun, the gun is not relevant, its admission would be more

prejudicial than probative, and the government will be unable to authenticate the

gun at trial. He requests that the Court hold an early pre-trial hearing to determine

as much, and thus exclude the gun from evidence at trial.

      The Court finds that holding a hearing on the admissibility of the gun is

unnecessary.     To begin with, the question of whether the government can
authenticate the gun is properly addressed at trial—and the pertinent issue, for

authenticity purposes, is only whether the gun is, in fact, the same gun recovered by

police; not whether Mr. Smith actually possessed the gun. See Fed. R. Evid. 901 (to

establish authenticity, a proponent of evidence need only “produce evidence sufficient

to support a finding that the item is what the proponent claims it is.”).           The

government’s proffer in its response brief—that it would authenticate the gun

through a combination of law-enforcement testimony, police reports, photographs,

and the gun’s unique serial number—would be sufficient. Accordingly, there is no
need for an early determination of authenticity.

                                         -6-
        Case 2:20-cr-00043-NR Document 116 Filed 06/03/21 Page 7 of 7




      Likewise, the Court does not believe an early hearing is necessary to address

the relevance of the gun, as its relevance is also not in substantial doubt. On this

point, Mr. Smith’s argument confuses the relevance of the gun with the sufficiency of

that evidence to convict him. The gun that the government contends Mr. Smith

possessed is obviously highly relevant to the case against him, in which he is charged

with unlawfully possessing it. Indeed, the gun’s mere existence, and the fact that it

was allegedly found in the general vicinity of Mr. Smith’s flight, meets the low bar of

tending to make it “more probable” that it was possessed. See United States v.

Caldwell, 760 F.3d 267, 277 (3d Cir. 2014) (“Relevance is a relationship between the

evidence and a material fact at issue which must be demonstrated by reasonable

inferences that make a material fact more probable or less probable than it would be

without the evidence.” (citation omitted)).

      All of that is separate from Mr. Smith’s objection—which is really that the

government will be unable to present enough evidence to prove that he possessed the

gun beyond a reasonable doubt. That is not a question of relevance, but of whether

the gun, plus whatever other evidence the government may muster, is sufficient to

convict him at trial. Normally, such questions are left to the jury to decide. More

fundamentally, the sufficiency of the evidence cannot be assessed until after it has
been submitted at trial and viewed as a collective whole.        An early hearing to

determine the gun’s relevance is therefore unnecessary.

      Having resolved the motions discussed above, the Court will leave the

remaining two motions—Mr. Smith’s motion to sever (ECF 71) and Mr. Terry’s

motion to suppress (ECF 87)—for consideration at the June 29, 2021, hearing.


DATE: June 3, 2021                             BY THE COURT:

                                               /s/ J. Nicholas Ranjan
                                               United States District Judge

                                         -7-
